Citation Nr: 0918543	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a 
bilateral eye injury.

3.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2006, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.  The 
Veteran failed to report for a hearing scheduled for April 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Headaches, bilateral eye injury
The Board notes that the veteran complained of headaches 
during service in September 1974 and again in January 1976.  

The Board also notes that the service treatment records 
include an April 1976 optometric examination.  The 
handwritten report is difficult to read; but it appears that 
the Veteran complained of blurred nearsighted vision with 
occasional diplopia.    

There is evidence of headaches and bilateral eye (vision) 
problems in service.  There is also evidence of these 
conditions in the post service treatment records.  However, 
there is no nexus opinion to link the two.  Under the facts 
of this case the Board believes a VA examination is warranted 
for the purpose of determining the nature and etiology of the 
Veteran's headaches and any bilateral eye disability. 

Degenerative joint disease, knees
The veteran's service treatment records reflect that in July 
1974, he complained of pain in his knees following a fall.  
The Board finds that a VA examination is warranted for the 
purpose of determining the nature and etiology of any current 
knee disability; and specifically, whether it is as likely as 
not that the disability is related to service

Lumbar spine
The veteran has filed previous claims for entitlement to 
service connection for lumbosacral spine disabilities.  
Rating decisions dated March 1996 and January 2002 denied 
those claims; and the decisions were not appealed.  As such, 
the veteran's current service connection claim for a lumbar 
spine disability should be viewed as an application to reopen 
the previously denied claims.  Moreover, as an application to 
reopen, the current claim must be adjudicated under a new and 
material evidence standard.  

In Kent, the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  As such, the 
veteran must be notified of the bases upon which the previous 
claim was denied.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with notice of the types of evidence that 
would substantiate his request to reopen 
his claim for service connection for a 
lumbar spine disability.  Apart from 
other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO should comply with the 
Court's guidance in Kent and advise the 
appellant of the reasons and bases on 
which the claim was previously denied, 
evidence and information that is 
necessary to reopen the claim, and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  
 
2.  The veteran should be afforded VA 
examinations for the purpose of 
determining the nature and etiology of 
the veteran's headaches, bilateral eye 
disability, and bilateral knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records 
(particularly the July 1974 complaints of 
knee pain, the September 1974 and July 
1976 complaints of headaches, and the 
April 1976 optometric examination) and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that that the veteran's headaches, 
bilateral eye disability, and/or 
bilateral knee disability are causally 
linked to any incident of service.  

For any disability that preexisted 
service, the examiner should state 
whether it is at least as likely as not 
that such disability increased in 
severity during service beyond the 
natural progression of the disease.    

The examiner is also requested to provide 
a rationale for any opinion expressed 
that includes a discussion of the in-
service findings.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for headaches, a bilateral eye 
disability, and a bilateral knee 
disability.  The RO should also determine 
if new and material evidence has been 
received to reopen a claim for service 
connection for a lumbar spine disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




